DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim is confusing because:
Claims 1, 4, 7: it is not clear how a capacitance circuit having a reference capacitance is structurally and functionally related to the rest of the claimed elements.
Claim 7: the preamble of the claim is directed to a sensor, however, it is not clear how the capacitance is being sensed to be indicative of the environmental change and outputted. Perhaps applicant should amend the claim by adding –wherein the capacitance change is indicative of the environmental change--.
The dependent claims are rejected by virtue of their dependency on claims 1, 4, 7 respectively.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Kurachi (U.S. 11346873) discloses a semiconductor device comprising:The first switch/ relay 13 initializes the capacitor array 11 (discharges charges stored in the capacitors). In detail, the first switch/ relay 13 is connected between, that is, is connected in parallel to, both terminals of the capacitor array 11 (the plurality of capacitance units 21), and connects and disconnects both terminals of the capacitor array 11 according to switching to the on state and the off state (charge/ discharge, thus, charging current state). More strictly, for example, when all the switches 23 of the plurality of capacitance units 21 are in the on state, the first switch 13 connects/initializes both terminals (electrode pads) of all the capacitors 22 of the plurality of capacitance units 21 according to the switching to the on state (discharges the charges stored in the capacitors). The second switch 14 is electrically connected between the capacitor array 11 and the detection capacitor 12, and connects and disconnects between the capacitor array 11 and the detection capacitor 12 according to switching to the on state and the off state. The third switch 15 initializes the detection capacitor 12 (discharges the charges stored in the capacitors). The differential amplifier circuit 16 has a positive electrode input terminal+ connected to a connection point N1 of the capacitor array 11 and the detection capacitor 12. The differential amplifier circuit 16 has a negative electrode input terminal—connected, via an amplifier circuit 19, to a connection point N2 of a pair of resistors R connected in series to a power supply. The differential amplifier circuit 16 receives an intermediate potential Vout, which is a potential at the connection point N1, and a reference potential Vref (=V1/2) obtained by dividing the power supply by the pair of resistors R, and amplifies and outputs a differential voltage ΔV (=Vout−Vref). The intermediate potential Vout is a potential of capacitive voltage division of the power supply by the combined capacitance Cs of the capacitor array 11 and the detection capacitance Cx of the detection capacitor 12, and is expressed by Equation (3). 
Vout=V1/(1+Cx/Cs)  (3)
23) The differential voltage ΔV is expressed by Equation (4).
ΔV=Vout−Vref=V1/(1+Cx/Cs)−V1/2  (4)
The second reference combined capacitance (reference capacitance) Csb2 may be used as the reference combined capacitance Csb. That is, the control circuit 18 as the acquisition unit 18c may acquire, as the reference combined capacitance Csb, any of the combined capacitances in a vicinity where the magnitude relationship between the intermediate potential and the reference potential is inverted on assumption that the threshold can be determined within the input range of the ADC. In this case, it is preferable that the control circuit 18 acquires, as the reference combined capacitance Csb, the combined capacitance having a small deviation between the intermediate potential and the reference potential among the two adjacent combined capacitances. When it is assumed that the combined capacitance Cs and the intermediate potential Vout are in a proportional relationship between the first and second reference combined capacitances Csb1 and Csb2, the differential voltage ΔV is a value corresponding to a half or less of the capacitance C0.

However, Kurachi does not explicitly teach the following limitation including in claim 1: “wherein the determination circuit is configured to: send a charging current from the first relay terminal to another of the pair of electrodes of the capacitor; compare a size of a potential of the first relay terminal and a size of a potential of the second relay terminal; and determine whether a capacitance of the sensor capacitor has changed or not based on a comparison result”.
RU2369863C discloses in Fig. 1 a device in the field of applicant’s endeavor comprising a capacitance sensor of humidity (2), resistive temperature sensor (14), reference stable capacitor (20), high-resistance precision resistor (11), relay (13), the first and second normally closed contacts of relay (6, 22), the first and second normally open contacts of relay (7, 23), low-resistance precision resistor (12), reference high-precision resistor (21), AC voltage generator (1), line of AC voltage supply (8), determines a level of output signal from AC voltage amplifiers in capacitance sensor of humidity and resistive sensor of temperature (3, 4), source of relay supply (5), line of relay control (9), registrator (10), signal lines (15, 16), amplifiers of AC voltage of capacitance humidity sensor and resistive temperature sensor (17, 18), functional unit (19).
However, RU does not explicitly teach the following limitation including in claim 1: “wherein the determination circuit is configured to: send a charging current from the first relay terminal to another of the pair of electrodes of the capacitor; compare a size of a potential of the first relay terminal and a size of a potential of the second relay terminal; and determine whether a capacitance of the sensor capacitor has changed or not based on a comparison result” and a capacitance circuit having a reference capacitance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 13, 2022